917 F.2d 558Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Barbara Ann SCRUGGS, Plaintiff-Appellant,v.DAN RIVER, INCORPORATED, Defendant-Appellee.
No. 90-1474.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 1, 1990.Decided Oct. 31, 1990.

Appeal from the United States District Court for the Western District of Virginia, at Danville.  Jackson L. Kiser, District Judge.  (CA-89-63-D)
Barbara Ann Scruggs, appellant pro se.
Donald Lester Creach, Hunton & Williams, Richmond, Va., for appellee.
W.D.Va.
AFFIRMED
Before DONALD RUSSELL and PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Barbara Ann Scruggs appeals from the district court's order granting the Fed.R.Civ.P. 41(b) motion filed by Dan River, Inc., at the close of Scruggs' evidence in this Title VII action.  Our review of the record and the district court's opinion discloses that the district court's decision was not clearly erroneous and that the correct legal standard was applied.  Accordingly, we affirm.  Scruggs v. Dan River, Inc., CA-89-63-D (W.D.Va. Apr. 23, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.